Citation Nr: 0615326	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  97-08 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
the period from January 15, 1997 through October 15, 1999 and 
an evaluation in excess of 50 percent for the period 
beginning on October 16, 1999 for the service-connected post-
traumatic stress disorder (PTSD).  

2.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected reflex sympathetic dystrophy of the 
right lower extremity.  

3.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disability (TDIU).  





REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

The veteran and her ex-spouse and a friend



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from August 1986 to July 
1988 and from December 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions issued by the RO.  

In a July 2002 decision, the Board increased the veteran's 
evaluation for the service-connected PTSD to 30 percent for 
the period from January 15, 1997 through October 15, 1999 and 
to 50 percent for the period beginning on October 16, 1999.  

The veteran appealed this decision, however, and the United 
States Court of Appeals for Veterans Claims (Court), in June 
2004, granted a Joint Motion to vacate the Board's action 
insofar as higher evaluations had not been assigned for the 
noted periods.  The Board then remanded this case back to the 
RO in June 2004.  

As to the reflex sympathetic dystrophy issue, this case was 
separately remanded to the RO in September 2003.  

The issue of a TDIU rating is addressed in the REMAND portion 
of this document and is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  Beginning on January 15, 1997, the service-connected PTSD 
has been shown to be productive of a disability picture that 
more nearly approximates that of severe social and 
occupational impairment, but the evidence does not confirm 
that PTSD, in and of itself, would result in total 
occupational impairment.  

2.  The service-connected right lower extremity disability is 
shown to be productive of substantial pain and paresthesias, 
limiting her ability to walk or sit for an extended period of 
time, but it is not shown to cause a level of disablement 
consistent with loss of use of the foot or complete paralysis 
of the popliteal nerves.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 70 percent 
evaluation for the service-connected PTSD have been met 
beginning on January 15, 1997.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.130 including Diagnostic Code 
9411(2005); 38 C.F.R. § 4.132 including Diagnostic Code 9411 
(1996).  

2.  The criteria for the assignment of an evaluation in 
excess of 30 percent for the service-connected reflex 
sympathetic dystrophy of the right lower extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a 
including Diagnostic Code 5284, 4.124a (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded her comprehensive VA 
examinations addressing her service-connected disorders.  

There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
her claims in letters issued between June 2004 and August 
2005.  

By these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by her and 
which portion VA would attempt to obtain on her behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Here, the appealed October 1996 rating decision clearly 
indicates that the veteran had been assigned specific 
disability evaluations for her service-connected disorders 
and that effective dates for those evaluations had also been 
established.  The Board thus finds no lapse in compliance 
with Dingess/Hartman.  

Recently, in Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. 
April 5, 2006), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), was required.  

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

Here, the noted VCAA letters were issued subsequent to the 
appealed October 1996 rating decision.  However, that 
decision was issued well before the enactment of VCAA.  

Moreover, as indicated, the RO has taken all necessary steps 
to both notify the veteran of the evidence needed to 
substantiate her claims and assist her in developing relevant 
evidence.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of her claims in this 
decision.  

Rather, remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


II.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  


III.  PTSD

In an April 1993 rating decision, the RO granted service 
connection for PTSD on the basis of the veteran's stressful 
experiences in Southwest Asia.  A 10 percent evaluation was 
assigned, effective in October 1992.  

In January 1997, the veteran underwent a non-VA psychological 
evaluation, during which time she reported a history of 
suicidal ideation that was "under control."  She did note 
one suicide attempt several years earlier.  

The examiner noted that the veteran had not worked since 
1994.  The diagnoses were those of PTSD and recurrent major 
depression, and the examiner rendered a Global Assessment of 
Functioning (GAF) score of 53, with moderate and anxiety in 
depression and significant disturbances in interpersonal 
relationships.  The examiner described the veteran as "a 
tense and angry young woman with a long psychiatric 
history."  

During an April 1997 hearing at the RO, the veteran stated 
that, in the year following her return from the Persian Gulf, 
she was very suicidal, depressed and paranoid but, since she 
had relocated and begun receiving medication for PTSD, her 
functioning had improved.  

She testified that she continued to take medication, but 
still felt somewhat paranoid and suspicious, had less 
frequent nightmares and flashbacks and experienced night 
sweats and loss of temper.  

The veteran underwent a VA PTSD examination in October 1999 
when she reported nightmares, flashbacks and a past history 
of having "been suicidal on several occasions."  The 
examiner noted that the veteran was hypervigilant and that 
she reported short-term memory loss.  Her affect was flat, 
and she denied hallucinations.  

The examiner noted that the veteran had not been able to work 
since September 1995.  The diagnosis was that of chronic and 
severe PTSD, and a GAF score of 45 was assigned.  

During an April 2000 VA examination, the veteran reported 
having agoraphobia, panic attacks in the past, recurrent 
nightmares and intrusive thoughts of the Persian Gulf.  

Upon examination, the veteran's affect was constricted, and 
her mood was moderately depressed.  There was no marked 
anxiety or psychomotor agitation.  The veteran denied recent 
suicidal ideation, though she had a history of a suicide 
attempt.  

Insight was "rather limited."  The examiner rendered a PTSD 
diagnosis and assigned a GAF score of 60, noting that "[h]er 
physician could better determine to what degree these 
problems interfere with her ability to sustain employment."  

Subsequently, in a July 2000 rating decision, the RO 
increased the evaluation for PTSD to 30 percent, effective on 
October 16, 1999.  

A June 2000 VA outpatient record (received after the July 
2000 rating decision) indicates that the veteran was 
evaluated for psychological factors that would contraindicate 
placement of a spinal cord stimulator (in regard to 
alleviating pain from physical disability).  

On mental status examination, she was alert, attentive, and 
oriented times four.  Her affect was constricted in intensity 
and dysphoric, and she noted that her depression had worsened 
in the past two months.  

She complained of intrusive and distressing thoughts related 
to her Persian Gulf War involvement, described her sleep as 
fitful, and reported recurrent nightmares.  However, she 
denied recent suicidal ideation.  

The veteran underwent psychological testing in conjunction 
with this evaluation, and her test profile was significant in 
that it indicated some desire to retain symptom complaints 
and be seen as more impaired than she actually was.  

The test results indicated that she severely exaggerated her 
current degree of psychopathology.  It was noted that the 
same test profile was related to excessive reliance on pain 
medications in chronic pain patients.  

During the May 2002 hearing, the veteran testified that she 
currently took medication for PTSD, had difficulty sleeping 
in view of insomnia and nightmares, had trouble going out in 
public because she felt that everybody was staring at her, 
and experienced low-level paranoia.  

She testified that her symptoms were controlled with 
medication, except for nightmares and night sweats.  Also, 
she reported that that, since she had filed her claim in 
1996, her symptoms had worsened in some ways, particularly in 
terms of her sleep problems and feelings of paranoia.  She 
indicated that her condition had flared up to the point that 
she was unable to go out and required an increase in her 
medication to be able to cope during those periods.  

In a July 2002 decision, the Board increased the veteran's 
evaluation for the service-connected PTSD to 30 percent for 
the period from January 15, 1997 through October 15, 1999 and 
to 50 percent for the period beginning on October 16, 1999.  
These evaluations have since remained in effect.  

A VA treatment record from April 2004 contains a GAF score of 
40, whereas treatment records from March to May of 2005 
contain a GAF score of 45.  These GAF scores were not 
explained by the treatment providers, though it was noted 
that the veteran's goal was to reduce her PTSD symptoms.  

During her June 2005 VA PTSD examination, the veteran 
reported having had recurrent and intrusive recollections of 
her service experiences, avoidance of thoughts and feelings, 
and sleeping problems.  The examiner noted that her symptoms 
were "judged severe."  

Upon examination, the veteran had a labile affect and was 
anxious, agitated, and dysphoric.  Her thought process was 
logical but rambling.  No current suicidal thoughts were 
reported.  The examiner noted that the veteran's Beck anxiety 
score was 40, in the severe range.  

The examiner further indicated that the veteran's PTSD 
symptoms overall were severe and that she was "impaired from 
experiences related to onset of PTSD, with recurrent 
problems."  Additionally, the examiner noted "[s]ocial and 
employment difficulties" and assigned a GAF score of 55.  

Also, the examiner indicated that the veteran had retired 
from work in 1993 for pain-related physical problems.  The 
examiner noted that the veteran had multiple medical 
conditions and disorders which might complicate her overall 
coping response.  She was limited in her ability to cope with 
events of the past and pressures of daily activities.  A poor 
prognosis was noted.  

Finally, the examiner noted frequent and moderate decreased 
efficiency; occasional and moderate decreased productivity, 
decreased reliability, and impaired work and family 
relationships; and a severe inability to perform work tasks 
"[a]lways."  

Subsequently, a July 2005 VA treatment record indicates a GAF 
score of 45, with the stated goal of reducing PTSD symptoms.  
Additional records dated through October 2005 contain similar 
findings.  

During the pendency of this appeal (the veteran's claim was 
submitted in April 1996), the criteria for evaluating 
psychiatric disorders, including PTSD, have been 
substantially revised, effective from November 7, 1996.  

Under the prior version of 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996), a 30 percent disability evaluation contemplated 
situations where PTSD causes definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, with psychoneurotic symptoms that 
result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment. 

The Court, in Hood v. Brown, 4 Vet. App. 301 (1993), stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
construe the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate reasons and 
bases for its decision.  38 U.S.C.A. § 7104(d)(1).

Also, in VAOPGCPREC 9-93 (Nov. 9, 1993), the VA Office of 
General Counsel concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  The Board is bound by this interpretation.  
38 U.S.C.A. § 7104(c).

A 50 percent disability evaluation encompassed situations 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired, 
and, by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.

A 70 percent disability evaluation was warranted for 
situations where the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment. 

A 100 percent disability evaluation was assigned in 
circumstances including where the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
demonstrable inability to obtain or retain employment. 

The Court has held that the latter criteria present three 
independent bases for a grant of a 100 percent evaluation 
under Diagnostic Code 9411.  See Johnson v. Brown, 7 Vet. 
App. 95, 98 (1994).

Under the revised criteria of Diagnostic Code 9411, PTSD 
which is productive of occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as a depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, and recent events), warrants a 30 percent 
disability evaluation.  

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  

In the present case, the Board has focused primarily on the 
earlier version of Diagnostic Code 9411 in connection with 
its current review of the veteran's case.  

There are a number of bases for the assignment of a 70 
percent evaluation for both periods of time at issue in this 
case.  First, the Board notes that the veteran has been 
repeatedly described as suffering from severe PTSD 
symptomatology, notably in October 1999 and June 2005, and 
was found to have a GAF score as low as 53 as early as 
January 1997.  See The American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM-IV).  

Second, the Board is aware that the veteran has a history of 
suicidal thoughts and an attempt, even though such thoughts 
were not noted to be present during her most recent 
examinations.  

The Board is aware that the veteran was not examined by the 
VA between January 15, 1997 and the October 1999 VA 
examination, but there is no clear indication that the 
severity of symptoms noted in that examination report was of 
relatively recent onset.  

For this reason and for the other reasons noted hereinabove, 
the Board finds that the 70 percent evaluation should be 
effectuated as of January 15, 1997.  

The remaining question is whether a 100 percent evaluation is 
warranted.  In this regard, the Board is aware that the 
veteran has not been employed since approximately 1993 and 
that, on several occasions, she has been assigned GAF scores 
under 50, which can signify inability to hold a job.  

However, the Board is not satisfied that the criteria for a 
100 percent evaluation have been met in this case.  The Board 
first notes that the veteran's two most recent VA examination 
reports contain GAF scores ranging from 55 to 60, which would 
not be typical of a veteran who could not hold a job.  

The veteran also reported during her June 2005 VA examination 
that she had retired from her last job for physical problems.  
Additionally, while the examiner noted that the veteran had 
occupational impairment and "[a]lways" severe inability to 
perform work tasks, she also had more moderate limitations in 
terms of work relationships, efficiency, productivity, and 
reliability.  

The overall PTSD disability picture in this case is of a 
veteran who is severely impaired by PTSD, but the claims file 
does not contain sufficient findings to indicate total 
occupational impairment due to PTSD, or the other symptoms 
listed for a 100 percent rating under the current PTSD 
criteria.  

In terms of the old PTSD criteria, there is also no showing 
of circumstances including where the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
demonstrable inability to obtain or retain employment.  

Accordingly, the evidence supports a 70 percent evaluation, 
but not more, for the veteran's service-connected PTSD for 
the entire period beginning on January 15, 1997.  To that 
extent, the appeal is granted.  See 38 C.F.R. § 4.7.  


IV.  Right lower extremity

In an April 1993 rating decision, the RO granted service 
connection for a right foot disorder in view of in-service 
trauma.  A no percent evaluation was assigned, effective in 
October 1992.  

The veteran underwent a VA neurological examination in July 
1996, which revealed some intense purpuric areas of the right 
leg, with the right calf subjectively larger than the left 
calf.  The veteran complained of pain when the calf was 
touched or manipulated.  

The examiner also noted a positive hypesthesia of the lateral 
and posterior right leg, and the veteran was noted to have 
myofascial pain syndrome.  The diagnosis was that of status 
post injury to the right foot, with no residuals by physical 
examination.  

In October 1999, the veteran underwent a VA feet examination, 
during which she reported pain from her right foot to her hip 
and lower back area.  She described having constant pain, 
with a flare-up every one to two times per year alleviated by 
medication adjustment.  The examiner noted that the veteran 
ambulated with a cane and had not worked since 1994.  

Upon examination, the veteran was ambulatory with the 
assistance of the cane and could walk without it, albeit with 
a limp.  There was tenderness to the plantar and dorsal 
aspects of the right foot.  Her range of motion testing 
revealed dorsflexion to 20 degrees and plantar flexion to 40 
degrees.  Slight pain on the right was noted, described as 
ranging from six to ten out of ten with activity.  

The examiner diagnosed a traumatic injury to the right foot 
sustained in January 1991, with residual pain; and reflex 
sympathetic dystrophy of the right lower extremity, with 
noted recurrent flare-ups, pain, neuropathy, and impaired 
ambulation and movement.  Sensory and motor sensations were 
noted to be intact to pain and touch.  

Subsequently, in a February 2000 rating decision, the RO 
recharacterized the veteran's right foot disorder as reflex 
sympathetic dystrophy of the right lower extremity and 
increased the evaluation to 30 percent, effective on June 20, 
1996.  

The veteran underwent a VA neurological examination in 
November 2002, during which she reported chronic and 
intermittent right foot and leg pain, which she described as 
"rather severe."  She also reported dermatomal association, 
pain radiating to the lower back, and "jerking type 
sensations involving the extremities."  

Upon examination, the veteran had no motor deficits involving 
the lower extremities.  Deep tendon reflexes were 2+ and 
symmetrical.  Sensation was diminished to light touch 
involving the entire leg, but not along any dermatomal 
pattern.  The dorsalis pedis and posterior tibial pulses were 
2+ and symmetrical to the opposite side.  

The impression was that of complex regional pain syndrome or 
reflex sympathetic dystrophy involving the right lower 
extremity, with no dermatomal involvement.  The veteran's 
primary manifestation was severe pain involving the entire 
right leg.  

During a March 2003 VA examination, the veteran reported 
having stiffness, swelling and pain of her right leg.  She 
was noted to use a cane at all times and a wheelchair 
"manually used as needed."  

Upon examination, there was slight edema on the lateral 
aspect of the malleolus of the right leg.  There was pain 
with motion, but the veteran was able to perform dorsiflexion 
to 20 degrees and plantar flexion to 30 degrees, as well as 
inversion and eversion.  

Her peripheral pulses, dorsalis pulses, posterior tibialis 
pulse, and deep tendon reflexes were all 2+.  The examiner 
diagnosed reflex sympathetic dystrophy and residual pain from 
a crush injury to the right lower extremity.  

The veteran's most recent VA orthopedic examination was 
conducted in November 2005.  

During this examination, she reported daily attacks of 
burning pain in the right leg and foot, with increased skin 
temperature and redness on warm days and "the opposite" on 
cool days.  She was only able to walk one to two blocks at a 
time before needing to stop and rest because of burning and 
sharp shooting pains.  

The examination findings included 2+ edema of the ankles and 
2+ peripheral pulses bilaterally.  

Her range of motion testing of the right ankle revealed, 
without pain, dorsiflexion to 20 degrees, plantar flexion to 
45 degrees, eversion to 20 degrees, and inversion to 30 
degrees.  Strength testing was 4/5, and deep tendon reflexes 
were 2+.  

There were diffuse paresthesias in the right lower extremity.  
Also, there was decreased proprioception in the right toes 
and a callused right heal.  

The diagnosis was that of complex regional pain syndrome with 
paresthesias and right lower extremity weakness, secondary to 
pain and limiting the veteran's ability to walk or sit for 
any extended period of time.  

The RO has evaluated the veteran's right lower extremity 
disorder by analogy under 38 C.F.R. § 4.71a, Diagnostic Code 
5284.  Under this section, a maximum evaluation of 30 percent 
is assigned for severe foot injuries.  

The Board is aware that the veteran's current disorder is 
productive of substantial pain and paresthesias, limiting her 
ability to walk or sit for an extended period of time.   The 
Board has thus considered whether an even higher rating may 
be assigned under both orthopedic and neurological criteria.  

In this case, however, there is no basis for a higher 
evaluation for an orthopedic foot disorder, unless there is 
evidence of bilateral flat feet (Diagnostic Code 5276) or 
bilateral pes cavus (Diagnostic Code 5278).  Here, however, 
the veteran's disorder is unilateral and, even if rated under 
those two sections, would be afforded at most a 30 percent 
evaluation.  

The evidence also does not support an evaluation of 40 
percent for loss of use of the right foot (Diagnostic Code 
5167); the examination findings reflect that use of the foot 
is limited but not entirely lost in this case.  

The Schedule for Rating Disabilities allows for a 40 percent 
evaluation on the basis of complete paralysis of the external 
(Diagnostic Code 8521) and internal (Diagnostic Code 8524) 
popliteal nerve.  

In this case, however, there is no evidence of complete 
paralysis, as the veteran's recent examinations have 
confirmed the ability to perform range of motion testing, 
albeit limited.  

Overall, the evidence does not support an evaluation in 
excess of 30 percent for the service-connected reflex 
sympathetic dystrophy of the right lower extremity, and this 
claim must be denied.  




ORDER

A 70 percent evaluation for the service-connected PTSD for 
the entire period beginning on January 15, 1997 is granted, 
subject to the regulations governing the payment of VA 
monetary benefits.  

An evaluation in excess of 30 percent for the service-
connected reflex sympathetic dystrophy of the right lower 
extremity is denied.  



REMAND

In both the July 2002 Board decision and the September 2003 
Board remand, the RO was notified that it should seek 
clarification from the veteran, in light of her Board hearing 
testimony, as to whether she sought to appeal a May 2001 
denial of entitlement to a TDIU rating.  

The Board notes that the hearing took place in May 2002, 
within one year following notification of the unfavorable RO 
decision in June 2001.  

The RO contacted the veteran as to this matter in August 
2005.  In October 2005, the veteran informed the RO that 
"[she did] want to contest [her] unemployability since [she 
had] been unable to hold any kind of a job for more than a 
couple of months."  

Under these circumstances, the Board finds the October 2005 
statement to equate to a timely Notice of Disagreement as to 
the June 2001 denial of TDIU.  However, the RO did not 
respond to the October 2005 statement.  

As such, it is incumbent upon the RO to issue a Statement of 
the Case addressing this particular issue.  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); 38 C.F.R. § 19.26.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

The veteran and her representative must 
be furnished with a Statement of the Case 
addressing the issue of TDIU rating.  
This should include all relevant laws and 
regulations, as well as a description of 
the veteran's rights and responsibilities 
in completing an appeal as to this 
matter.  Then, if indicated, this matter 
should be returned to the Board for the 
purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112  (West Supp. 2005).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


